DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 20 are allowable, because prior art does not teach:
(Claim 1) wherein in a first cross sectional plane along the first direction, an outer edge of the first region is inside an outer edge of the fourth region by a first distance, and
in a second cross sectional plane along the first direction, an outer edge of the first region is inside an outer edge of the fourth region by a second distance less than the first distance.
(Claim 9) wherein in a first cross sectional plane along the first direction, an outer edge of the fourth region is inside an outer edge of the first region by a first distance, and
in a second cross sectional plane along the first direction, an outer edge of the fourth region is inside an outer edge of the first region by a second distance greater than the first distance.
(Claim 17) wherein in a first cross sectional plane along the first direction, an outer edge of the first region is inside an outer edge of the fourth region, and
in a second cross sectional plane along the first direction, an outer edge of the fourth region is inside an outer edge of the first region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 18, 2021